Citation Nr: 0120770	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  97-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder, 
claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active military service from August 1945 to 
November 1948.  

This case arises out of a July 1997 rating action denying the 
benefit sought on appeal.  The veteran expressed his 
disagreement with that decision in August 1997, and after a 
statement of the case was issued, he perfected an appeal in 
September 1997.  A hearing at which the veteran testified was 
conducted at the VA regional office, (RO) in November 1997, 
and in due course, the case was forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  In an August 
1999 decision, the Board denied the veteran's appeal. 

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims, (Court), and in an order 
dated in January 2001, the Court vacated the Board's 
decision, and remanded the matter to the Board for re-
adjudication of the claim. 

In March 2001, the Board wrote to the veteran, with a copy 
provided to his representative, and he was given the 
opportunity to submit additional evidence and argument in 
support of his claim.  In May 2001, the Board received an 
Informal Hearing Presentation from the service organization 
representing the veteran.  Thereafter, the case was 
transferred to the undersigned for his consideration.

In addition to the foregoing, it is observed that the August 
1999 Board decision the veteran appealed to the Court, also 
denied an attempt by the veteran to reopen previously denied 
claims for service connection for sterility, headaches, a 
respiratory disorder, and a muscle disorder.  The veteran 
apparently initiated an appeal to the Court with respect to 
this aspect of the Board's decision, as well as with respect 
to the Board's denial of the claim concerning a kidney 
disorder.  In a November 2000 order, however, the Court 
deemed the veteran to have abandoned his appeal with respect 
to his claims to reopen.  Accordingly, the Board's 1999 
decision that denied the veteran's attempt to reopen those 
previously denied claims is final, and the only issue for 
consideration concerns the kidney disorder claim. 

REMAND

The veteran in this case, essentially seeks benefits for 
disability he considers to be a result of his participation 
in nuclear tests during service.  

In reviewing the order that vacated the Board's 1999 
decision, it is observed that the basis for that action was 
to give the Board an opportunity to consider the veteran's 
claim in light of the passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law, enacted in November 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Since this 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date, it 
applies to the current appeal.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In its August 1999 decision, the Board denied the veteran's 
appeal as not well grounded.  As that is no longer a valid 
basis for determining the outcome of a claim, it is obviously 
necessary to revisit the veteran's appeal.  Likewise, it is 
necessary to ensure the new obligations concerning the duty 
to assist the veteran as required by the VCAA are satisfied.  
In this regard, the VCAA requires that the veteran be advised 
of that information or evidence that it would be necessary to 
present to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 - 97(2000), (to be codified at 38 U.S.C. § 5103.)  
Here, the evidence as it is currently constituted, raises 
some doubt as to whether the veteran actually has a kidney 
disorder.  Although it is obvious from the record that the 
veteran participated in nuclear tests conducted in 1946, and 
is considered a "radiation exposed veteran" as defined in 
applicable regulation, if he does not have the disability for 
which service connection is sought, his status as a radiation 
exposed veteran in the context of a claim for benefits based 
on a disability he does not have, is of little consequence.  

The record does show that in 1981, the veteran underwent a 
left ureteral lithotomy, for the removal of a large left 
ureteral calculus.  That is now 20 years ago, however, and 
since that time, there has been no medical evidence presented 
showing any residual impairment stemming from this problem, 
or indeed, any other kidney disorder.  Further, while it may 
be obvious that in order to succeed in any claim in this 
regard, it is necessary to have the disability for which 
benefits are sought, there is some confusion in the record as 
to whether the RO adjudicated this matter with the 
understanding that the veteran currently had the claimed 
disability, or with the understanding that he did not.  The 
veteran's contentions on the subject have been largely 
general in nature, focusing on the overall medical risks 
attendant with participation in nuclear tests.  They do not 
reflect an awareness that it is necessary for this particular 
claim, that he have the disability for which benefits are 
sought.  

In order to afford the veteran every consideration to which 
he is entitled under the VCAA, he should be provided specific 
notice of what evidence it is necessary to present to 
substantiate his claim.  Particularly, he should be asked to 
provide evidence that he currently has a kidney disorder.  
Depending on the veteran's response, any additional 
development as may be indicated should be conducted, as for 
instance, obtaining medical records or a medical opinion.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1. The RO should contact the veteran and inform him 
that in order to substantiate his claim, it is 
necessary to present evidence reflecting that he 
currently has a kidney disorder.  Depending on the 
veteran's response, the RO should assist him in 
obtaining any records as he may identify as 
reflecting the presence of such a disorder, and if 
indicated, obtain an opinion concerning the 
likelihood that this kidney disorder is related to 
any events from the veteran's service.  

2.  The RO must also ensure that any other 
notification and development actions it deems to be 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 are fully carried out.  
In particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  In making this determination, the RO 
should refer to any pertinent guidance that is 
provided by the Department, including, General 
Counsel precedent opinions, as well as any binding 
and pertinent court decisions that are subsequently 
issued.

3.  Thereafter, the RO should review the evidence 
of record, and enter its determination regarding 
the veteran's claims for service connection.  If 
the decision remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to this issue.  After a 
reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


